UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7687


CHARLES JERALL SMITH,

                Plaintiff - Appellant,

          v.

WALTER DAVIS, a/k/a W. Davis,

                Defendant – Appellee,

          and

B. LARGE; W. INGLE; T. MCCOY;        D.     TATE;   TRACY   S.   RAY;   JOHN
GARMAN; T. TRAPP; D. MCCOWAN,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00263-SGW-RSB)


Submitted:   April 19, 2012                   Decided:      April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jerall Smith, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Charles Jerall Smith appeals a district court’s final

order entering judgment in the Appellee’s favor in accordance

with   the    jury’s   resolution   of   the   factual   issues.       Smith

contends that the trial testimony established that the Appellee

used excessive force.       We have reviewed the record and find no

reason to disturb the jury’s verdict.          We note that Smith does

not challenge the district court’s order dismissing his other

claims upon consideration of the Defendants’ motion for summary

judgment.      Accordingly,   we    affirm.     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                     3